Citation Nr: 1243831	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  09-35 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for impairment of visual field caused by optical neuritis. 

2.  Entitlement to an initial rating in excess of 50 percent for impairment of visual acuity caused by optical neuritis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran served on active duty from March 2002 to June 2008. 

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for optical neuritis and assigned an initial 40 percent rating, effective June 18, 2008, the day following the Veteran's discharge from service.  The Veteran appealed with respect to the propriety of the initially assigned rating. 

During the course of the appeal, in an August 2009 decision, the RO granted increased initial ratings for optical neuritis of 70 percent for impairment of visual field and 50 percent for impairment of visual acuity, effective June 18, 2008.  As the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993). Therefore, the Board has characterized the issues as shown on the first page of this decision.   

In a March 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, he failed to appear at his scheduled video-conference hearing in September 2010 without good cause.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.702 (d) (2012).  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal that are not contained in the paper claims file. 



FINDINGS OF FACT

1.  The Veteran's residuals of optic neuritis are visual acuity and visual field impairment.  There is no probative evidence of eye muscle dysfunction or other organic eye disease.  

2.  For the entire appeal period, the Veteran's visual field is best measured as between 6 and 15 degrees of concentric contraction.  

3.  For the entire appeal period, the Veteran's visual acuity is best measured as 20/80 bilaterally. 


CONCLUSIONS OF LAW

1.  The criteria for an initial or staged rating in excess of 70 percent for impairment of visual field caused by optical neuritis have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7. 4.25, 4.75, 4.76, 4.76a, 4.79, Diagnostic Codes 6026 (2008), (2012), 6066 (2012), 6075 (2008), 6080 (2008), (2012).  

2.  The criteria for an initial or staged rating in excess of 50 percent for impairment of visual acuity caused by optical neuritis have not been met at any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7. 4.25, 4.75, 4.76, 4.76a, 4.79, Diagnostic Code 6026 (2008), (2012), 6066 (2012), 6078 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his optical neuritis from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for his optical neuritis was granted and an initial rating was assigned in the November 2008 rating decision on appeal. Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records as well as a post-service VA examination report have been obtained and considered.  In this regard, in notices in July 2008 and September 2009, the RO requested authorization to obtain relevant private records of vision care, but the Veteran did not respond.  The duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Therefore, the Board finds that VA has satisfied it's duty to assist in this regard.

The Veteran was also afforded a VA examination in August 2009 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected optical neuritis as it includes an interview with the Veteran and a full optical examination, addressing the relevant rating criteria.  Although the test results at 16 meridians were not presented, the Board presumes that the test was properly performed because the examiner is qualified to perform and report the results.  The Board further concludes that the test record is adequate for the assignment of a rating because the eight principle meridians were noted with a consistent perimeter trace and can be read and applied to the diagnostic criteria by a lay person.  

Although the last VA examination of record is dated more than three years ago, the Board notes that there is no indication that the Veteran's disability has worsened since such time.  Specifically, he has not alleged, and the evidence does not suggest, that his visual field or visual acuity impairment related to his optical neuritis has increased in severity.  Accordingly, the Board finds that additional examination is not required.  See Palczewski v. Nicholson, 21 Vet.App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed.Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet.App. 400, 403 (1997).  As there is no evidence that the level of the disability has worsened, the examination findings are sufficient for proper application of the relevant rating criteria and adequate for the purpose of adjudication.  Therefore, the Board finds that the examination report of record is adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Analysis

The Veteran served as a U.S. Air Force aircraft technician.  He contends that his visual field and acuity disabilities are more severe than are contemplated by the initial ratings. 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an initial rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also notes that VA revised the schedular rating criteria for the evaluation of eye disorders effective December 10, 2008.  See 73 Fed. Reg. 66,543-66,554 (Nov. 10, 2008).  See also corrections at 74 Fed. Reg. 7,648  (Feb. 19, 2009).  Such regulations apply only to claims filed on or after December 10, 2008.  As the Veteran filed his claim in July 2008, the regulations in effect prior to December 10, 2008, are for application.  However, it appears that the RO considered the new regulations in the June 2009 statement of the case as well as the August 2009 rating decision and supplemental statement of the case.  Therefore, the Board will consider both sets of regulations.  In this regard, the Board observes that, when evaluating the evidence of record under both sets of regulations, the Veteran is entitled to a 70 percent rating for visual field impairment and a 50 percent visual acuity impairment based on the same set of criteria.  Therefore, there is no prejudice to him in the Board's consideration of both sets of criteria. 

Optical neuropathy is evaluated based on visual impairment.  38 C.F.R. § 7.79, Diagnostic Code 6026.  Rating of visual impairment is based on impairment of visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75.  When both decreased acuity and field are present, each is evaluated separately and combined under the provisions of the Combined Ratings Table in 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).  Ratings for muscle function are not applicable in this case as no muscle dysfunction was identified in service or post-service examinations.  Likewise, there is no probative evidence of other organic eye disease.  

During service, in October 2007, the Veteran experienced a significant loss of vision.  He was hospitalized and treated for an infection, later diagnosed as toxoplasmosis.  The infection resolved, but left the Veteran with residual vision impairment.  Records from November 2007 to April 2008 showed variable but generally improving acuity.  One visual field test in November 2007 showed marked deficits in inferior and temporal regions of greater than 10 to 15 degrees from center.  The Veteran underwent military medical and physical evaluation board reviews.  In an April 2008 report, a physical evaluation board determined that the Veteran was no longer fit for service with residual visual acuity of 20/200 in the right eye and 20/70 in the left eye.  The board did not note visual field data.  The Veteran was placed on the temporary retired list with a 40 percent military disability rating, effective June 17, 2008.  

The RO received the Veteran's claim for service connection for bilateral optical neuritis in July 2008.  The Veteran did not appear for VA examinations in July 2008 and October 2008.  In November 2008, the RO granted service connection and a 40 percent VA disability rating based on the service treatment records and the visual acuity measurements noted by the physical examination board.  In a December 2008 notice of disagreement, the Veteran noted that there had been no consideration of his field of vision impairment.  He further noted that his driver's license was revoked while he was on active duty, but that his current private physician recommended driving only during daylight hours.  In notices in July 2008 and September 2009, the RO requested authorization to obtain relevant private records of vision care, but the Veteran did not respond.  

The Veteran underwent a VA vision examination in August 2009.  The same month, the RO granted increased initial ratings of 50 percent for visual acuity impairment and 70 percent for visual field impairment based on the results of this examination.  The RO also found that the Veteran was eligible for automobile or adaptive equipment because of the vision disability. 

Visual Field

Measurement of the visual field will be made where there is disease of the optic nerve or when otherwise indicated.  Testing may be performed using Goldmann kinetic perimeter or automated perimetry using a Humphrey device.  The examiner must present the results on a Goldmann perimeter chart of at least 16 meridians in the test.  A procedure for the calculation of the average concentric contraction from the eight principle meridians is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, Diagnostic Code 6080.  While phrased slightly differently, under both sets of regulations, the most severe bilateral contraction to 5 degrees warrants a 100 percent rating.  Bilateral contraction to 6 to 15 degrees warrants a 70 percent rating and bilateral contraction of 16 to 30 degrees warrants a 50 percent rating.  38 C.F.R. § 4.76, 4.84a, Diagnostic Code 6080 (2008), (2012).  Alternatively, a bilateral contraction to 5 degrees or to 6 to 15 degrees may be evaluated as 20/200 in each eye and from 16 to 30 degrees as 20/100 in each eye.  Id.  

During active service in December 2007, the Veteran's visual field was measured using the automated Humphrey device.  The examiner noted marked deficits greater than 10 degrees on the right and greater than 15 degrees on the left. 

In August 2009, a VA examiner performed a bilateral Goldmann test and presented a perimeter graph with measurements at the eight principal meridians and a trace of the perimeter.  The physician noted that the testing showed fields of less than 10 degrees bilaterally.  Following the instructions in 38 C.F.R. § 4.76a and using Table III to obtain normal values, the sum of the concentric contractions at the eight meridians divided by eight equals an average concentric contraction  of 7 degrees for the right eye and 6 degrees for the left eye.  As the concentric contraction is between 6 and 15 degrees bilaterally, a 70 percent rating is for assignment under Diagnostic Code 6080 (2008), (2012).  These values are slightly more severe than were noted in service in 2007.  Therefore, the assignment of this rating effective the day following discharge from service is more favorable to the Veteran.  The alternative rating for 20/200 in each eye is also 70 percent under Diagnostic Codes 6075 (2008) and 6066 (2012).  

The Board concludes that an initial rating for visual field impairment in excess of 70 percent is not warranted.  A 70 percent rating is indicated from the most recent visual field test results.  A higher rating is not warranted because the average bilateral concentric contraction is not 5 degrees or less nor is there a complete loss of vision in either eye.  

Visual Acuity 

Ratings for visual acuity are based on a Snellen's test or the equivalent.  The basis of the rating is corrected distance vision with central fixation.  Additional criteria are provided for a difference of more than three diapers of spherical correction between the two eyes, for irregular astigmatism, and for differences between near and distant corrected vision.  These deficits are not indicated in this case.  38 C.F.R. § 4.75.  Ratings are provided for measured acuity in 38 C.F.R. § 4.79a, Diagnostic Codes 6061-78 (2008); 6061-66 (2012).  If the measured impairment is between two listed values, the higher of the two ratings is assigned.  38 C.F.R. § 4.76(b)(4).  

The visual acuity measurements of 20/200 and 20/70 noted by the physical evaluation board warranted a VA rating of 40 percent.  38 C.F.R. § 4.79, Diagnostic Code 6076 (2008), 6066 (2012) .  

In August 2009, a VA physician noted the Veteran's reports of the onset of optical neuritis in service and current symptoms of degraded acuity.  On examination, the physician noted abnormal white optic nerves bilaterally with diminished color and blood vessels consistent with optical neuritis.  There was no diplopia, irregular astigmatism, or scotoma.  Slit lamp and tonometry examinations were normal.  Corrected distance visual acuity was 20/80 bilaterally.  As this degree of impairment is not specifically listed, the next higher increment is 20/100 and the rating for bilateral impairment at this degree is 50 percent.  38 C.F.R. § 4.79, Diagnostic Code 6078 (2008), 6066 (2012).  The physician noted that the Veteran would need to be assigned different duties at work and that there were severe limitations in performing household chores, shopping, sports, recreation, and traveling.  In an October 2008 VA examination for unrelated disorders, an examiner noted the Veteran's report that he was a college student and ran a part-time home business.  

The Board concludes that an initial or staged rating in excess of 50 percent for visual acuity impairment is not warranted.  A rating of 50 percent is assigned by the appropriate Diagnostic Code based on the most recent test and examination results.  A higher rating is not warranted under the Diagnostic Codes for visual acuity impairment because the measured acuity impairment is not more severe.  

Other Considerations

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected visual acuity and visual field impairment resulting from optical neuritis; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disabilities is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

There is no basis for referral for consideration of an extra-schedular rating in this case.  38 C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence that his particular service-connected visual acuity or visual field impairment results in a unique disability that is not addressed by the rating criteria.  The rating criteria provide for higher ratings for more severe loss of acuity and field of vision, including a complete loss of vision that is not shown on the examinations of record.   Although the August 2009 VA examiner noted severe limitations in most activities outside the home, the Veteran reported that his private physician permitted him to drive an automobile in daylight hours and he has been granted VA automobile benefits to accommodate his disabilities.  Therefore, the Board finds that the Veteran's optical neuritis symptomatology is fully addressed by the rating criteria under which such disability is rated as the Veteran is in receipt of separate ratings based on impairment of visual acuity and visual field.  There are no additional symptoms of his optical neuritis that are not addressed by the rating schedule.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment, which he denied, or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, in an October 2008 VA examination for unrelated disorders, an examiner noted the Veteran's report that he was a college student and ran a part-time home business.  Moreover, he has not alleged, and the evidence does not show, that his optical neuritis renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

As the preponderance of the evidence is against the Veteran's claims for higher initial ratings for impairment of visual field and visual acuity caused by optical neuritis, the benefit-of-the-doubt rule does not apply, and the Board must deny the claims.  See U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 70 percent for impairment of visual field caused by optical neuritis is denied. 

An initial rating in excess of 50 percent for impairment of visual acuity caused by optical neuritis is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


